TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-22-00576-CR



                            Ex parte Theodore Timothy Demaree


             FROM THE 368TH DISTRICT COURT OF WILLIAMSON COUNTY
        NO. 16-3332-K368, THE HONORABLE RICK J. KENNON, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Theodore Timothy Demaree was convicted in 2017 of the offenses of aggravated

robbery with a deadly weapon and unlawful possession of a firearm by a felon.                This

Court affirmed his convictions on appeal.       See Demaree v. State, No. 03-17-00710-CR,

2018 WL 5668281, at *6 (Tex. App.—Austin Nov. 1, 2018, no pet.) (mem. op., not designated

for publication). In August 2022, Demaree filed in the Court of Criminal Appeals an Article

11.07 application for writ of habeas corpus. See Tex. Code Crim. Proc. art. 11.07, § 3(a).

Pursuant to Article 11.07, the district court that convicted Demaree made findings of fact and

conclusions of law, and Demaree has filed in this Court a notice of appeal from the district

court’s findings. However, only the Court of Criminal Appeals has jurisdiction to review the

district court’s findings under Article 11.07. See id. art. 11.07, § 3(d); Ater v. Eighth Court of

Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991); see also Ex parte Alexander, 685 S.W.2d

57, 60 (Tex. Crim. App. 1985) (“It is well established that only the Court of Criminal Appeals

possesses the authority to grant relief in a post-conviction habeas corpus proceeding where there
is a final felony conviction.”).     Accordingly, we dismiss Demaree’s appeal for want

of jurisdiction.



                                            __________________________________________
                                            Gisela D. Triana, Justice

Before Chief Justice Byrne, Justices Triana and Smith

Dismissed for Want of Jurisdiction

Filed: October 31, 2022

Do Not Publish




                                               2